Memorandum by the Court.
Appeal from a judgment of the Supreme Court at Special Term, entered April 12,1969 in Clinton County, which denied, without a hearing, a petition for a writ of habeas corpus. Judgment affirmed, without costs. (See People ex rel. Dunn v. McMann, 23 A D 2d 510; People ex rel. Gantz v. Herold, 24 A D 2d 776, mot. for lv. to app. den. 17 N Y 2d 420; People ex rel. Hale v. McMann, 28 A D 2d 1013, mot. for lv. to app. den. 21 N Y 2d 641.) Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.